Citation Nr: 0427227	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  98-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals involving the left arm and hand, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an effective date earlier than January 4, 
1995, for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from May 29 to July 9, 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In August 1997 the RO increased the evaluation 
for post operative residuals involving the left arm and hand 
to 60 percent effective January 29, 1995.  In May 1998 the RO 
issued a rating decision, which granted entitlement to a 
total disability evaluation based on individual 
unemployability due to service-conned disabilities effective 
January 29, 1995.  In June 1998, a rating action was issued 
which changed the effective dates for the grant of an 
increased evaluation and the award of individual 
unemployability to January 4, 1995.  

This case was before the Board in August 2000.  At that time 
the Board denied the veteran's claims, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Veterans Claims 
Assistance Act of 2000, infra, was recently enacted.  Since 
the veteran's claims were not considered in the context of 
the new legislation, the Board's August 2000 decision was 
vacated and remanded for reconsideration of the veteran's 
claims taking the new law into account.  

The Board last remanded this matter in September 2003 for the 
RO to comply with the notice and duty to assist requirements 
of the Veterans Claims Assistance Act of 2000.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration.  




FINDINGS OF FACT

1.  The veteran is right handed.  

2.  The veteran's post operative residuals involving the left 
arm and hand (minor), is currently evaluated at the maximum 
schedular rating available under the appropriate diagnostic 
code. 

3.  The veteran is in receipt of a total disability 
evaluation based on individual unemployability due to his 
post operative residuals involving the left arm and hand.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities was not factually ascertainable prior to January 
4, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 60 
percent for post operative residuals involving the left arm 
and hand (minor), have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.20. 4.21, 4.124a, Diagnostic Code 
8515 (2003).  

2.  The criteria for an effective date earlier than January 
4, 1995, for TDIU have not met.  38 U.S.C.A. §§ 5110, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.400, 4.3, 
4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Increased Evaluation 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2003).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran's disability has been assigned a 60 percent 
evaluation, the maximum schedular evaluation, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, paralysis of the median nerve 
of the minor extremity.  Since the veteran is right-hand 
dominant, his disorder is rated as impairment of the minor 
upper extremity.  38 C.F.R. § 4.69.  Pursuant to Diagnostic 
Code 8515, a 60 percent rating is assigned for complete 
paralysis on the minor side; characterized by the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances.  The RO 
has also awarded special monthly compensation for loss of use 
of the left hand.  The combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  
38 C.F.R. § 4.68.  The schedular rating for amputation of the 
minor hand or loss of use of the minor hand is 60 percent.  
For this reason, a rating in excess of 60 percent for the 
veteran's post operative residuals involving the left arm and 
hand (minor) is not warranted.  

The veteran's current 60 percent evaluation is the maximum 
evaluation for paralysis of the median nerve for the minor 
arm under Diagnostic Code 8515.  Given the nature of the 
current evidence of neurological impairment upon VA 
examination of the left upper extremity, the Board finds no 
other appropriate diagnostic code that provides for a higher 
rating.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Therefore, there is no basis for awarding a 
schedular rating greater than 60 percent.  

Additionally, the Board agrees with the RO and finds no 
reason for referral to the Compensation and Pension Service 
for consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The rating schedule is based on the 
average impairment of earning capacity for a veteran 
suffering from a specified disability.  38 C.F.R. § 4.1.  The 
veteran is already in receipt of a total disability 
evaluation based on individual unemployability due to this 
disability.  

Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 60 
percent for post operative residuals involving the left arm 
and hand (minor).  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.124a, Code 8515.  

II.  Earlier Effective Date for TDIU 

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).  

The veteran contends that an effective date of July 5, 1990, 
is warranted for the grant of a total rating based on 
individual unemployability.  This is the effective dated for 
the establishment of benefits for post operative residuals 
involving the left arm and hand (minor) under the provisions 
of 38 U.S.C.A. § 1151.  

According to 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 

The veteran filed a claim for individual unemployability in 
January 1998.  This claim was granted by a rating action 
issued in May 1998; in June 1998, the effective date of the 
award of this benefit was altered to January 4, 1995.  

The focus of the Board's review at this time is whether it is 
factually ascertainable that the veteran experienced an 
increase in his post operative residuals involving the left 
arm and hand prior to January 4, 1995.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997), holding that 38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase).  Therefore, in order to be assigned an 
effective date prior to January 4, 1995, for a total rating 
based upon individual unemployability it must be factually 
ascertainable that the veteran's post operative residuals 
involving the left arm and hand underwent an increase prior 
to January 4, 1995.  In determining whether or not an 
increase was factually ascertainable prior to January 4, 
1995, the Board will review the entirety of the evidence of 
record.  See Hazon v. Gober, 10 Vet. App. 511 (1997); Swanson 
v. West, 12 Vet. App. 442 (1999).  

Under 38 C.F.R. Part 4, Diagnostic Code 8515 where there is 
complete paralysis of the median nerve with the minor hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 60 percent evaluation is warranted.  
Incomplete, severe paralysis warrants assignment of a 40 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 20 percent rating; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  The veteran's was only receiving 
compensation for post operative residuals involving the left 
arm and hand.  

The medical evidence, reflecting care of the veteran prior to 
January 4, 1995, indicates that private medical records show 
that in December 1990 the veteran's left arm was tender to 
palpation throughout and was also tender with flexion and 
extension.  Physical examination in January 1991 revealed 
that the left arm was tender with extension.  The February 
1991 private medical record revealed upon examination of the 
left arm that the veteran was unable to extend this arm 
fully.  No reflexes were noted.  The impression was 
neurological deficit in the left arm.  

At the May 1991 VA examination the veteran's left arm 
appeared normal.  There was no limitation of motion, and no 
deformity.  The diagnosis was left arm nerve injury by 
history.  The May 1991 VA neurological examination revealed 
that the veteran felt vibratory stimuli over the spinous 
process in the cervical areas on the left.  The impression 
was tenderness over the left fingers, particularly the thumb 
and first two fingers.  (possible reflex sympathetic 
dystrople).  

At the September 1991 VA neurological examination the VA 
examiner commented that the veteran had limited use of both 
upper extremities, however, the main reason for the limited 
use of the upper extremities was severe pain and numbness, 
which were subjective complaints which could not be 
quantified and measured in an objective fashion.  The 
remainder of the nuerologic examination was unremarkable.  
The impression was that the veteran had severe pain and 
discomfort of both upper extremities, which seemed to be 
temporarily related to a surgery performed in July of 1990 
for sympathectomy and of a recent surgery of the left upper 
extremity because of carpal tunnel syndrome.  It was the 
impression of the neurosurgeon of that operation that much of 
the pain, discomfort and numbness were probably psychogenic.  
The final diagnoses included carpal tunnel syndrome of the 
left upper extremity.  The veteran was totally disabled at 
that time both because of his organic problem with low back 
and both upper extremities, as well as for his psychiatric 
problem.  

In November 1991 the veteran was hospitalized at a VA medical 
center for intractable pain in the upper extremity.  The 
hospital course was unremarkable except that the veteran 
complained frequently and constantly of pain, which were 
exactly the same as his complaints on admission.  The 
discharge diagnoses included intractable pain syndrome of 
unknown etiology and carpal tunnel syndrome of the left upper 
extremity by history.  

VA outpatient treatment records show that between January 
1992 and January 1993 the veteran was seen for complaints of 
pain in both upper extremities and referred to the neurologic 
clinic.  

From February 1993 to March 1993 the veteran was hospitalized 
at a VA medical center for left arm pain.  He was introduced 
to several modalities useful in the relief of chronic pain.  
The veteran underwent an evaluation with a neuroprobe device 
to help determine the chronic usefulness of a TENS in his 
pain management regime.  Points were found, which when 
stimulated was able to provide additional measures of relief 
to several areas of the body, which were not only his left 
arm but also the right as well.  

VA outpatient treatment records show that in March 1994 the 
range of motion of the left shoulder was 11 degrees of 
flexion and abduction of 90 degrees.  Range of motion of the 
left elbow was 45 to 100 degrees of flexion, 50 degrees of 
pronation and 50 degrees of supination.  Range of motion of 
the left wrist was flexion of 10 degrees and extension of 45 
degrees, radial deviation of 10 degrees and ulnar deviation 
of 15 degrees.  The veteran could flex his fingers to 2.5 cm 
to his palm and could flex his thumb 2.5 cm to his palm on 
the left hand.  There was hypersensitivity on palpation of 
the left upper extremity.  The diagnosis was seven atrophy, 
sympathetic dystrophy of the left upper extremity.  

The veteran underwent a left sympathectomy in January 1995.  

In February 2000 a VA doctor wrote that he had been treating 
the veteran for over 15 years for chronic pain in the left 
upper extremity.  It was his understanding that the veteran 
had been given a 100 percent disability because of this 
problem from 1995 onward.  The VA doctor wrote that the 
problem existed from 1990 to 1995 as well.  Hence, it was his 
opinion, that the veteran had been 100 percent disabled since 
1990.  In December 2000 the same VA doctor wrote that the 
veteran had nerve damage in his left upper extremity that he 
sustained in July 5, 1990.  This resulted in the loss of use 
of three fingers on his left hand.  He wrote that the veteran 
had been 100 percent disabled since his July 5, 1990, injury.  

In April 2004 a different VA doctor wrote that they had been 
treating the veteran for over 15 years for a chronic problem 
in the left upper extremity.  His diagnosis was complex 
regional pain syndrome.  It was his understanding that the 
veteran had been given 100 percent disability because of this 
problem from 1995 onward.  The problem existed from 1990 to 
1995 as well.  Hence, in his opinion, the veteran had been 
100 percent disabled since 1990.  

The veteran's doctors have indicated that he was 100 percent 
disabled from 1990, but their treatment records do not 
substantiate their statements.  In fact theses doctors 
medical records show that the veteran was uncooperative in 
attempts at evaluation and treatment.  In November 1991 on 
neurologic examination the doctor was unable to test the 
strength of the left upper extremity, secondary to the 
veteran's uncooperativeness, secondary to pain with any 
movement of his left upper extremity.  On sensory examination 
of the left side the veteran was not cooperative for testing.  
The examiner was unable to test coordination of the left 
upper extremity, secondary to complaints of pain with 
movement.  The veteran refused EMG and nerve conduction 
studies, stating that he knew what was wrong with him.  While 
hospitalized from February 1993 to March 1993 after some 
resistance to medication changes and arguments, the veteran 
did agree to go along with what was the clinic's proposal.  
VA outpatient treatment records show that in March 1994 the 
examiner was unable to test rotation because of no 
cooperation and pain from the veteran.  These doctor's 
written statements that the veteran was 100 percent disabled 
since 1990 are questionable since their records clearly show 
that they were unable to evaluate the veteran since he was 
uncooperative.  

The medical evidence of record does not supporting a finding 
that it is factually ascertainable that an increase in the 
severity of the veteran's post operative residuals involving 
the left arm and hand rendering him unemployable occurred 
prior to January 4, 1995.  Accordingly, a preponderance of 
the evidence is against an earlier effective date for a total 
rating based upon individual unemployability due to service- 
connected disability prior to January 4, 1995.  



III.  Duty To Assist 

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in March 2004 and April 2004.  
Specifically, in the March 2004 RO letter the RO informed the 
appellant of the following: 1.) What was still needed from 
the appellant; 2.) The status of the claims and how the 
appellant could help; and 3.) What must the evidence show to 
establish entitlement.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In August 1997 and May 1998, prior to the 
enactment of the VCAA, the RO initially granted both of the 
veteran's claims.  The veteran was dissatisfied with the 
increased evaluation and the effective date of the grant of 
TDIU.  He was not provided VCAA notice until March 2004 and 
April 2004.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letters the veteran submitted what evidence he had and his 
claims were readjudicated based upon all the evidence of 
record in a June 2004 supplemental statement of the case.  
There is no indication that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  
There is no indication that additional relevant records 
exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in May 1991, July 1991, September 1991, March 1995, January 
1997, and March 1997.  The reports of examinations are in the 
claims file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

A disability rating greater than 60 percent for post 
operative residuals involving the left arm and hand (minor) 
is denied.  

An effective date prior to January 4, 1995, for a total 
rating based on individual unemployability due to service-
connected disability is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



